        Case 1:03-mj-02039-AMD Document 4 Filed 03/23/21 Page 1 of 1 PageID: 2




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA                               :       Mag. No. 03-2039 (AMD)

       v.                                              :

FNU LNU                                                :

                                         ORDER OF DISMISSAL

       Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and by leave of Court

endorsed hereon, Rachael A. Honig, the Acting United States Attorney for the District of New Jersey,

hereby dismisses the criminal complaint, Magistrate No. 03-2039, against defendant FNU LNU

charging the defendant with a certain federal offense(s), which was filed on February 26, 2003, because

further prosecution of this charge is not in the interests of the United States at this time.

               This dismissal is without prejudice.




                                                       ____________________________________
                                                       RACHAEL A. HONIG
                                                       ACTING UNITED STATES ATTORNEY

Leave of Court is granted for the filing of the foregoing dismissal.


                                                       ____________________________________
                                                       ANN MARIE DONIO
                                                       UNITED STATES MAGISTRATE JUDGE

Dated: March_____,
              2021
